Title: To James Madison from Thomas FitzSimons and Others, 9 October 1804
From: FitzSimons, Thomas
To: Madison, James


Sir
Philada. 9th. October. 1804.
The sufferers from Spanish Aggressions have lately had a Meeting here and are prepareing a representation to be laid before the President under the expectation that the Convention returned from Spain will be so modify’d or that such addition will be made thereto, as will embrace the Numerous claims which in its present form appear not to have been provided for—they now wait for some information upon that subject, being unwilling to Press prematurely their particular Claims or to interfere with other objects of National Importance.
In the mean time the Committee appointed by them think it may not be unusefull to submit some observations in case a Negotiation should take place.
The Convention in its present form makes no provision for the Property carry’d into spanish ports by Vessells under french Colors and there sold under Condemnations: by french Agents in other places and Many without Condemnations, for Property sequesterd by Spanish officers after being introduced under Royal Permissions Nor for the detention of Vessells chartered by spanish subjects & Introduced and Admitted under like Permissions, the Aggregate of these, amount to a very Large sum and are of a Nature that in the oppinion of the sufferrers intitle them to retribution; In order to obtain it, however they believe a particular specification of each Class, at least will be Necessary; by which they will be recognized as Legal Claims, leaveing only to the discretion of those who may be chosen or appointed for the Purpose the power of ascertaining—the amount to be Compensated, without such Specification an adjustment may be protracted to an Indefinite period and Indeed the sole reliance of the American Claimant depends upon the Chance of our Getting the 5th. Comr.
As there have been at different times, Claims deposited in the office of the Secy state, which will probably include every Class of Claims: it is not that Necessary to go into a more minute enumeration. Should it be Necessary or any other Information in our power to Give as Upon intimation from you we will furnish it.
There is another subject of Complaint which tho’ not particularly Connected with the former may be usefull to provide against in any New Arrangement—by a regulation of the King of Spain Vessells going from the US. are to be provided with certificates of their Consuls or Agents respecting the Goods of which the Cargos consists.
This is so managed that for every different species of Goods as well as for the property of every Individual shipper a Certificate is to be Given & Signd by such Consul or Public officer and a dollar charged for each. Independant of the charge which in the Aggregate is not inconsiderable—there appears in it something derogatory to the National Sovereignty. The Certificates of officers appointed under the US. ought to Command full faith & Credit in every other Country for what they certify.
In some Instances—the British require the Certificate of their Consuls—but it is merely to certify that officer is Legally what he Signs himself—and no compensation whatever is taken—in the other Case no regard appears to be paid to the Signature of our officers—& the Merchts. of this Country are taxed to support foreign Agents among them Who are not allways very friendly to our Commerce. We are with respect sir Yr Mo hble Servts
Thos. FitzSimons
William Davy
Robt. E. Griffith
